Title: Joseph Fox to Thomas Jefferson, 25 March 1816
From: Fox, Joseph
To: Jefferson, Thomas


          
            Respected Friend
              Phila: March 25, 1816—323 Spruce St.—
          
          I received your kind favour of Feby 1816.—and thank you for your attention and subscription—since—the subscription goes on extremely well in every direction of the country—But true it is—I find the expence is somewhat above my present means of resource—the work is retarded for the want of nine reams of paper, otherways my arangements are attained to my satisfaction—Having it through, would yield an immediate sum, adequate to all my demands—But at present, I am under the necessity of waiting till some kind ray shall appear to carry me through—
          
            Accept, Dr Sir, my best wishes for Your health and happiness—
            Joseph Fox—
          
        